DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 35 U.S.C. 112(a) rejections have been withdrawn due to applicant’s amendments.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 22 – 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ambrus et al. (US 2013/0342568).  
Regarding independent claim 1, Ambrus teaches an immersive display apparatus (Figure 20), comprising: 
an apparatus body (paragraph 23: see-through display device, such as head-mounted near-eye displays, eyeglasses, visors, etc.); 
at least one input device operably connected to the apparatus body for detecting objects in at least one region outside the apparatus body (Figure 20: Camera System 2012); 

a processor coupled to the at least one input device and to the display (Figure 20: Processor) and operable to: 
receive information from the at least one input device (paragraph 21: the image data is used to identify the one or more dynamic physical objects); 
determine attributes of a real-world object, including at least a distance to the real- world object (paragraph 19: depth image data acquired during normal light conditions may be used to render a virtual representation of the environment during low-light conditions); and 
in response to determining that the distance to the real-world object is within a threshold distance, display an image of an artificial environmental element; the artificial environmental element depicted as leading a user's movement in a manner that avoids collision with the real-world object (paragraph 18: a user may be explicitly guided around obstacles with some form of displayed navigational directions, such as lines, beacons and/or arrows configured to direct a user through spaces between objects, if the room has been previously mapped).

Regarding independent claim 22, Ambrus teaches an immersive display apparatus (Figure 20), comprising: 
an apparatus body (paragraph 23: see-through display device, such as head-mounted near-eye displays, eyeglasses, visors, etc.); 

a display inside the apparatus body for displaying a virtual image thereon (paragraph 24: display subsystem 304 displays an image augmenting an appearance of geometrical features of physical objects); and 
a processor coupled to the at least one proximity sensor and to an immersive display (Figure 20: Processor) and operable to: 
receive information from the at least one proximity sensor (paragraph 21: the image data is used to identify the one or more dynamic physical objects); 
determine a distance to a real-world object utilizing at least in part data from the at least one proximity sensor (paragraph 19: depth image data acquired during normal light conditions may be used to render a virtual representation of the environment during low-light conditions); and 
in response to determining that the distance to the real-world object is within a threshold distance, providing information regarding avoiding contact with the real-world object to a user of the immersive display (paragraph 18: a user may be explicitly guided around obstacles with some form of displayed navigational directions, such as lines, beacons and/or arrows configured to direct a user through spaces between objects, if the room has been previously mapped).

Regarding dependent claim 23, Ambrus teaches where the information regarding avoiding contact with the real-world object comprises an artificial environmental element (paragraph 18: a user may be explicitly guided around obstacles with some form of displayed 

Regarding dependent claim 24, Ambrus teaches where the artificial environmental element moves in a manner that, if followed by the user, reduces the risk of collision with the real-world object (paragraph 18: a user may be explicitly guided around obstacles with some form of displayed navigational directions, such as lines, beacons and/or arrows configured to direct a user through spaces between objects, if the room has been previously mapped).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 2, 3, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrus et al. (US 2013/0342568) in view of Omar (US 2015/0312447).  
Regarding dependent claim 2, Ambrus does not expressly disclose where a speed of the real world object is also determined and the threshold distance to the real world object increased in a manner related to the speed the artificial environmental element is a guidance animal.  Omar discloses a system for avoiding obstacles while wearing a HMD and utilizes various images, such as a guide dog to assist navigation (paragraphs 50 – 52).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Ambrus's system to achieve a predictable result of replacing the guidance lines or arrows that are used to avoid obstacles, as taught by Ambrus, with a guide dog that is used to avoid obstacles, as taught by Omar, and the result would have been predictable.  

Regarding dependent claim 3, the combination of Ambrus’s and Omar's systems teaches where the guidance animal or device is a virtual guide dog (Omar, paragraph 52: guide dog to assist navigation).

.  

Claims 4, 5, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrus et al. (US 2013/0342568) in view of Moore et al. (US 2015/0201181).  
Regarding dependent claim 4, Ambrus does not expressly disclose where the apparatus further comprises an operably connected haptic device.  Moore discloses the smart necklace 100 reaches a predetermined distance-such as a foot or other value which may be stored in the memory 112 and/or the storage 113 and may be adjusted-from an obstacle or hazard, the speaker 132 and/or the vibration unit 133 may provide audible alerts (paragraph 40).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Ambrus's system to utilize a haptic device.  One would be motivated to do so because this would further help user to avoid obstacles, especially in low-lighting settings.  

Regarding dependent claim 5, the combination of Ambrus’s and Moore’s systems teaches where the haptic device is actuated in a manner that draws the user's attention to the guidance 

Regarding dependent claim 28, Ambrus does not expressly disclose where the peripheral accessory is equipped with a haptic feedback device, and the haptic feedback device is actuated based at least in part on proximity data from the at least one proximity sensor.  Moore discloses the smart necklace 100 reaches a predetermined distance-such as a foot or other value which may be stored in the memory 112 and/or the storage 113 and may be adjusted-from an obstacle or hazard, the speaker 132 and/or the vibration unit 133 may provide audible alerts (paragraph 40).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Ambrus's system to utilize a haptic device.  One would be motivated to do so because this would further help user to avoid obstacles, especially in low-lighting settings.  

Claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrus et al. (US 2013/0342568) in view of Wong et al. (US 2013/0335301).  
Regarding dependent claim 21, Ambrus does not expressly disclose where a speed of the real-world object is also determined and the threshold distance to the real-world object increased in a manner related to the speed.  Wong discloses the wearable computer may implement a variable threshold distance for collision avoidance, which depends upon the relative velocity of an object towards the wearable computer (paragraph 95).  It would have been obvious for one of .  

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrus et al. (US 2013/0342568) in view of Nogami et al. (US 2008/0094351).  
Regarding dependent claim 26, Ambrus does not expressly disclose where the at least one proximity sensor is affixed to a glove.  Nogami discloses a wearable unit being a glove (paragraph 61) that determines collision between the hand of a human body and a physical object (paragraph 81).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Ambrus's system to utilize a proximity device, such as a glove for determining distances from objects.  One would be motivated to do so because this would further help user to avoid obstacles, especially in low-lighting settings.  

Claims 27, 29 – 31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrus et al. (US 2013/0342568) in view of Pajestka et al. (US 2015/0356837).  
Regarding dependent claim 27, Ambrus does not expressly disclose where the at least one proximity sensor is affixed to footwear.  Pajestaka discloses an array of distance sensors and position sensor located in a show (paragraph 75) and the shoe can detect an obstacle (paragraph 90).   It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Ambrus's 

Regarding independent claim 29, Ambrus teaches an immersive display apparatus (Figure 20), comprising: 
an apparatus body (paragraph 23: see-through display device, such as head-mounted near-eye displays, eyeglasses, visors, etc.); 
an imaging device affixed to one of the apparatus body or the peripheral accessory (Figure 20: Camera System 2012); 
a display inside the apparatus body for displaying an image thereon (paragraph 24: display subsystem 304 displays an image augmenting an appearance of geometrical features of physical objects).  
a processor coupled to the imaging device (Figure 20: Processor) and operable to: 
receive information from the imaging device (paragraph 21: the image data is used to identify the one or more dynamic physical objects).  
Ambrus does not expressly disclose a peripheral accessory; 
determine a distance from the peripheral accessory to a real-world object utilizing at least in part data from the imaging device, however Ambrus does disclose depth image data acquired during normal light conditions may be used to render a virtual representation of the environment during low-light conditions (paragraph 19).  Pajestaka discloses an array of distance sensors and position sensor located in a show (paragraph 75) and the shoe can detect an obstacle (paragraph 90).  It would have been obvious for 
The combination of Ambrus’s and Pajestaka’s systems teaches in response to determining that the distance to the real-world object is within a threshold distance, providing information regarding avoiding contact with the real-world object to the user of the immersive display (Ambrus, paragraph 18: a user may be explicitly guided around obstacles with some form of displayed navigational directions, such as lines, beacons and/or arrows configured to direct a user through spaces between objects, if the room has been previously mapped).

Regarding dependent claim 30, Ambrus teaches where the information regarding avoiding contact with the real-world object comprises an artificial environmental element (paragraph 18: a user may be explicitly guided around obstacles with some form of displayed navigational directions, such as lines, beacons and/or arrows configured to direct a user through spaces between objects, if the room has been previously mapped).

Regarding dependent claim 31, Ambrus teaches where the artificial environmental element moves in a manner that, if followed by the user, reduces the risk of collision with the real-world object (paragraph 18: a user may be explicitly guided around obstacles with some 

Regarding dependent claim 34, the combination of Ambrus’s and Pajestaka’s systems teaches where the peripheral accessory is footwear (Pajestaka, paragraph 75: an array of distance sensors and position sensor located in a show).

Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrus et al. (US 2013/0342568) in view of Pajestka et al. (US 2015/0356837) and Nogami et al. (US 2008/0094351).  
Regarding dependent claim 33, Ambrus does not expressly disclose where the peripheral accessory is a glove.  Nogami discloses a wearable unit being a glove (paragraph 61) that determines collision between the hand of a human body and a physical object (paragraph 81).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Ambrus's system to utilize a proximity device, such as a glove for determining distances from objects.  One would be motivated to do so because this would further help user to avoid obstacles, especially in low-lighting settings.  

Claims 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrus et al. (US 2013/0342568) in view of Pajestka et al. (US 2015/0356837) and Moore et al. (US 2015/0201181).  
.  

Claims 27, 29 – 31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrus et al. (US 2013/0342568) in view of Pajestka et al. (US 2015/0356837) and Omar (US 2015/0312447).  
Regarding dependent claim 32, Ambrus does not expressly disclose where the artificial environmental element is a guidance animal.  Omar discloses a system for avoiding obstacles while wearing a HMD and utilizes various images, such as a guide dog to assist navigation (paragraphs 50 – 52).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Ambrus's system to achieve a predictable result of replacing the guidance lines or arrows that are used to avoid obstacles, as taught by Ambrus, with a guide dog that is used to avoid obstacles, as taught by Omar, and the result would have been predictable.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JEFFREY J CHOW/Primary Examiner, Art Unit 2612